DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–12 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 102/103
Claim(s) 1–12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2017/0155118 A1) in view of Gupta et al. (US 2012/0183862 A1, hereinafter Gupta).
Regarding claim 1, Hasegawa discloses a nonaqueous electrolyte secondary battery porous layer, comprising:
a resin (see para-aramid, [0125]) and
a filler (see alumina, [0124]),
wherein the porous layer has weight per unit area of 0.5 g/m2 to 4.6 g/m2 (TABLE 3, [0130]).
Hasegawa does not explicitly disclose:
a nonaqueous electrolyte secondary battery porous layer having a bursting strength of 3.0 kPa or more and 22.0 kPa or less.
Gupta discloses a battery porous layer having a bursting strength of 7 kPa or more to improve the durability of the separator (see Mullen burst strength, [0015]). Hasegawa and Gupta are analogous art because they are directed to battery separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous layer of Hasegawa with the bursting strength of Gupta in order to improve the durability of the separator.
Although Gupta does not explicitly disclose a range of 3.0 kPa or more and 22.0 kPa or less, Gupta does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 2, modified Hasegawa discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer:
wherein the resin is one or more resins selected from the group consisting of polyolefin, a (meth)acrylate resin, a fluorine-containing resin, a nitrogen-containing aromatic resin, a polyester resin, and a water-soluble polymer (see para-aramid, [0125]).
Regarding claim 3, modified Hasegawa discloses all claim limitations set forth above and further discloses a 
wherein the resin includes a nitrogen-containing aromatic resin (see para-aramid, [0125]).
Regarding claim 4, modified Hasegawa discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer:
wherein the nitrogen-containing aromatic resin includes a polyamide resin (see para-aramid, [0125]).
Regarding claim 5, modified Hasegawa discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer:
wherein the polyamide resin is an aramid resin (see para-aramid, [0125]).
Regarding claim 6, modified Hasegawa discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer:
wherein the aramid resin is one or more aramid resins selected from the group consisting of poly(paraphenylene terephthalamide), poly(metaphenylene terephthalamide), and a paraphenylene terephthalamide/metaphenylene terephthalamide copolymer (see para-aramid, [0125]).
Regarding claim 7, modified Hasegawa discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer:
wherein the filler is a heat-resistant filler (see alumina, [0124]).
Regarding claim 8, modified Hasegawa discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer:
wherein the heat-resistant filler is an inorganic filler (see alumina, [0124]),
Regarding claim 9, modified Hasegawa discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery porous layer:
wherein the inorganic filler contains one or more inorganic substances selected from the group consisting of alumina, boehmite, aluminum hydroxide, magnesium hydroxide, magnesium oxide, titanium oxide, and silica (see alumina, [0124]).
Regarding claim 10, Hasegawa discloses a nonaqueous electrolyte secondary battery laminated separator, wherein a nonaqueous electrolyte secondary battery porous layer is stacked on one surface or both surfaces of a polyolefin porous film (see laminated porous film, [0130]), wherein the nonaqueous electrolyte secondary battery porous layer comprises:
a resin (see para-aramid, [0125]) and
a filler (see alumina, [0124]),
wherein the porous layer has weight per unit area of 0.5 g/m2 to 4.6 g/m2 (TABLE 3, [0130]).
Hasegawa does not explicitly disclose:
a nonaqueous electrolyte secondary battery porous layer having a bursting strength of 3.0 kPa or more and 22.0 kPa or less.
Gupta discloses a battery porous layer having a bursting strength of 7 kPa or more to improve the durability of the separator (see Mullen burst strength, [0015]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous layer of Hasegawa with the bursting strength of Gupta in order to improve the durability of the separator.
Although Gupta does not explicitly disclose a range of 3.0 kPa or more and 22.0 kPa or less, Gupta does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 11, Hasegawa nonaqueous electrolyte secondary battery (see laminated porous film, [0130]) comprising a nonaqueous electrolyte secondary battery porous layer, wherein the nonaqueous electrolyte secondary battery porous layer comprises:
a resin (see para-aramid, [0125]) and
a filler (see alumina, [0124]),
wherein the porous layer has weight per unit area of 0.5 g/m2 to 4.6 g/m2 (TABLE 3, [0130]).
Hasegawa does not explicitly disclose:
a nonaqueous electrolyte secondary battery porous layer having a bursting strength of 3.0 kPa or more and 22.0 kPa or less.
Gupta discloses a battery porous layer having a bursting strength of 7 kPa or more to improve the durability of the separator (see Mullen burst strength, [0015]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous layer of Hasegawa with the bursting strength of Gupta in order to improve the durability of the separator.
Although Gupta does not explicitly disclose a range of 3.0 kPa or more and 22.0 kPa or less, Gupta does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 12, Hasegawa discloses a nonaqueous electrolyte secondary battery comprising a nonaqueous electrolyte secondary battery laminated separator, wherein the nonaqueous electrolyte secondary battery laminated separator comprises a nonaqueous electrolyte secondary battery porous layer stacked on one surface or both surfaces of a polyolefin porous film (see laminated porous film, [0130]), wherein the nonaqueous electrolyte secondary battery porous layer comprises:
a resin (see para-aramid, [0125]) and
a filler (see alumina, [0124]),
wherein the porous layer has weight per unit area of 0.5 g/m2 to 4.6 g/m2 (TABLE 3, [0130]);
Hasegawa does not explicitly disclose:
a nonaqueous electrolyte secondary battery porous layer having a bursting strength of 3.0 kPa or more and 22.0 kPa or less.
Gupta discloses a battery porous layer having a bursting strength of 7 kPa or more to improve the durability of the separator (see Mullen burst strength, [0015]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous layer of Hasegawa with the bursting strength of Gupta in order to improve the durability of the separator.
Although Gupta does not explicitly disclose a range of 3.0 kPa or more and 22.0 kPa or less, Gupta does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okugawa (US 2017/0155124 A1) discloses a nonaqueous electrolyte secondary battery porous layer, comprising a resin (see para-aramid, [0125]) and a filler (see alumina, [0146]), wherein the porous layer has weight per unit area of 0.5 g/m2 to 4.6 g/m2 (TABLE 2, [0151]); wherein the resin is one or more resins selected from the group consisting of polyolefin, a (meth)acrylate resin, a fluorine-containing resin, a nitrogen-containing aromatic resin, a polyester resin, and a water-soluble polymer (see para-aramid, [0146]); wherein the resin includes a nitrogen-containing aromatic resin (see para-aramid, [0146]), wherein the nitrogen-containing aromatic resin includes a polyamide resin (see para-aramid, [0146]), wherein the polyamide resin is an aramid resin (see para-aramid, [0146]), wherein the aramid resin is one or more aramid resins selected from the group consisting of poly(paraphenylene terephthalamide), poly(metaphenylene terephthalamide), and a paraphenylene terephthalamide/metaphenylene terephthalamide copolymer (see para-aramid, [0146]), wherein the filler is a heat-resistant filler (see alumina, [0146]), wherein the heat-resistant filler is an inorganic filler (see alumina, [0146]), wherein the inorganic filler contains one or more inorganic substances selected from the group consisting of alumina, boehmite, aluminum hydroxide, magnesium hydroxide, magnesium oxide, titanium oxide, and silica (see alumina, [0146]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725